Citation Nr: 0936521	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-36 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
to include as being the result of exposure to ionizing 
radiation.  

2.  Entitlement to service connection for seizures, to 
include as being the result of exposure to ionizing 
radiation.  

3.  Entitlement to service connection for bipolar disorder, 
to include as being the result of exposure to ionizing 
radiation and secondary to migraine headaches.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2005, May 2006, and January 2007 rating 
decisions of the Houston, Texas, and Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the Veteran's claims of service connection for migraine 
headaches, seizures, tinnitus, bipolar disorder, and a back 
disorder.  

In February 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The Board notes that the Veteran waived initial RO 
consideration of the new evidence submitted in conjunction 
with his claims.  38 C.F.R. § 20.1304(c) (2009).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Migraine headaches were not incurred in or aggravated by 
active service, nor is such disability presumed to have been 
incurred as a result of exposure to ionizing radiation during 
service.  

3.  Seizures were not incurred in or aggravated by active 
service, nor is such disability presumed to have been 
incurred as a result of exposure to ionizing radiation during 
service.  

4.  The Veteran does not have a service-connected disability.  

5.  Bipolar disorder was not incurred in or aggravated by 
active service, nor is such disability presumed to have been 
incurred as a result of exposure to ionizing radiation during 
service or secondary to service connected disability.  

6.  Tinnitus was not incurred in or aggravated by active 
service.  

7.  A back disorder was not incurred in or aggravated by 
active service.  


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
service, nor is such a disability presumed to have been 
incurred as a result of exposure to ionizing radiation during 
service.  38 U.S.C.A. §§ 1131, 1133, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311 (2009).  

2.  Seizures were not incurred in or aggravated by service, 
nor is such a disability presumed to have been incurred as a 
result of exposure to ionizing radiation during service.  38 
U.S.C.A. §§ 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311 (2009).  

3.  Bipolar disorder was not incurred in or aggravated by 
service, nor is such a disability presumed to have been 
incurred as a result of exposure to ionizing radiation during 
service or secondary to service-connected disability.  
38 U.S.C.A. §§ 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310, 3.310, 3.311 (2009).  

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

5.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

During the February 2009 hearing, the Veteran testified that 
his current disabilities are a result of his military 
service.  He explained that he was exposed to ionizing 
radiation as an avionics technician on a fighter jet aircraft 
while in the military.  He stated that he endured high levels 
of electronic counter measures, terrain following radar, 
attack radar, high frequency communications radio, and 
infrared systems.  The Veteran explained that he was exposed 
to constant ionizing radiation for up to fourteen hours, 
depending on the daily workload.  Since service, the Veteran 
asserts that his migraine headaches, seizures, tinnitus, 
bipolar disorder, and back disorder are attributable to his 
active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2009).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the Veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2008).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.  

With respect to claims based on the theory of exposure to 
ionizing radiation, service connection for a disorder that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods.  See Hilkert v. West, 12 Vet. App. 145 (1999).

First, qualification under the presumptive provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) occurs when the 
Veteran develops one of the listed cancers and establishes 
his (or her) participation in a "radiation risk activity."  
A radiation risk activity is defined as (i) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (ii) the occupation in Hiroshima or 
Nagasaki, Japan by the United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
(iii) internment as a prisoner of war in Japan during World 
War II which resulted in an opportunity for exposure to 
ionizing radiation comparable to that of the United States 
occupation forces in Hiroshima or Nagasaki, Japan during the 
period beginning on August 6, 1945, and ending on July 1, 
1946.  See 38 U.S.C.A. § 1112(c )(3) (B) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.309(d)(3) (2009).  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
my be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b)(2) or established by competent scientific 
or medical evidence to be a radiogenic disease), and if the 
VA Under Secretary for Benefits determines that a 
relationship does in fact exist between the disease and the 
veteran's exposure in service.  38 C.F.R. § 3.311(b).  When a 
claim is based on a disease other than one of those listed in 
38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the 
claim under the provisions of 38 C.F.R. § 3.311 provided that 
the claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  If any of the three 
requirements listed at 38 C.F.R. § 3.311(b)(1)(i), (ii) and 
(iii) has not been met, it shall be determined that a disease 
has not resulted from exposure to ionizing radiation under 
such circumstances.  

Third, even if the veteran does not meet the requirements of 
38 C.F.R. § 3.309(d)(3) (presumptive service connection) and 
38 C.F.R. § 3.311(b) (service connection based on the certain 
conditions specified in that regulation), the claim still can 
be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the veteran is not 
precluded from establishing service connection with proof of 
actual direct causation).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Migraine Headaches, Seizures, and Bipolar Disorder

As previously stated, the Veteran contends that his current 
disabilities are attributable to his active military service.  
At the February 2009 hearing, the Veteran testified that he 
began experiencing migraine headaches in 1990, seizures in 
2001, and was diagnosed with bipolar disorder in 1990.  In 
his November 2003 application for compensation benefits, the 
Veteran stated that he was exposed to radar radiation from 
terrain following radar, electronic countermeasures (ECM) 
radar, active radar seeker (ARS), and high frequency (HF) 
radio.  Approximately 16 years later, he started having 
massive migraines and epileptic convulsions.  He asserts that 
service connection is warranted for his migraine headaches, 
seizures, and bipolar disorder due to his active service and 
ionizing radiation exposure.  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the pertinent evidence of 
record and finds that the preponderance of the evidence is 
against the grant of service connection for migraine 
headaches, seizures, and bipolar disorder, to include as 
being the result of exposure to ionizing radiation.  

Service treatment records reflect no complaints, treatment, 
or diagnoses of migraine headaches, seizures, or bipolar 
disorder.  

Post service treatment records reflect complaints and 
treatment for migraine headaches, seizures, and bipolar 
disorder.  VA outpatient treatment records report a history 
of migraines since December 2001.  In February 2002, the 
Veteran visited his local VA outpatient treatment facility 
and complained of severe headaches with an onset of 
approximately every three to four years for six months at a 
time.  During the six month period of headaches, the Veteran 
stated he has six headaches per day, each lasting fifteen to 
twenty minutes.  He attributed much of his headaches to the 
"stress of being unemployed."  

In June 2002, a VA outpatient treatment note reports the 
Veteran was 40 years old when he developed seizures.  Strange 
events happened in August 2001, which included chasing his 
mother, an episode of tongue biting, generalized jerking, and 
waking up with a sore tongue.  A brief neurological 
examination revealed no evidence of a seizure disorder, but 
rather, the physician diagnosed the Veteran with events of 
unknown type or character.  Thereafter, a VA physician 
diagnosed the Veteran with probable seizure disorder in 
February 2002.  Social Security Administration (SSA) records 
indicate that the Veteran has had four seizures in 2001 and a 
history of frontal lobe seizures.  

In August 2005, the Veteran was hospitalized at his local VA 
outpatient treatment facility.  Upon admission, it was noted 
that he endorsed mild depressive symptoms without sucidality 
and was treated with Valproic acid and Sertraline.  A 
diagnosis of bipolar disorder with continued depressive 
features was reported in an October 2006 VA outpatient 
treatment.  SSA records reflect the Veteran attending group 
therapy at his local VA outpatient treatment facility for his 
bipolar disorder.  

While VA outpatient treatment records, private medical 
records, and SSA records are replete with complaints and 
treatment for migraine headaches, seizures, and bipolar 
disorder, no physician of record has stated or even suggested 
that the Veteran's disabilities are related to his active 
military service.  Thus, with no competent and probative 
medical evidence indicating that the Veteran's migraine 
headaches, seizures, and bipolar disorder are causally 
related to active service, the claims for service connection 
must be denied.  The Board notes that not one of the 
treatment records etiologically relates the Veteran's current 
depression and anxiety to service or any event of service.

The Board acknowledges that the Veteran has contended, in 
essence, that his migraine headaches, seizures, and bipolar 
disorder have existed since his military service.  
Additionally, the Board, is of course, aware of the 
provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology; however, there is no 
objective medical evidence of record of his disabilities 
incurred during service or immediately thereafter.  See 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must 
be medical evidence on file demonstrating a relationship 
between the Veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observations is competent).  

Based upon the evidence in the claims file, the first time 
the Veteran's migraine headaches, seizures, and bipolar 
disorder are shown is in 2001, 2002, and 2006 VA outpatient 
treatment records, which is many years following the 
Veteran's discharge from service.  The absence of evidence in 
support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact.  Moreover, in Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000), the Court held that "evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service."  Id. at 1333.  Given the 
negative service treatment records, the absence of complaint 
or treatment until many years after service, and the absence 
of any medical evidence relating the Veteran's symptoms to 
service, the Board finds that the evidence weighs against the 
Veteran's claims.  Continuity of symptomatology has not been 
established.  There is no probative medical evidence 
suggesting a link between the Veteran's period of service and 
his migraine headaches, seizures, and bipolar disorder.  
Thus, service connection must be denied for the claimed 
disabilities.  

The Board also notes that the Veteran contends that his in-
service radiation exposure caused migraine headaches, which 
in essence, caused him to become depressed.  He asserts that 
his bipolar disorder was incurred on a secondary basis as a 
result of his claimed migraine headaches.  

As noted above, service connection is not warranted for the 
Veteran's bipolar disorder.  Because the Veteran has not been 
granted service connection for migraine headaches, his claim 
of entitlement to service connection for bipolar disorder, 
claimed as secondary to migraine headaches warrants no 
further consideration.  The claim must be denied as a matter 
of law.  38 C.F.R. § 3.310.  

To the extent that the Veteran is claiming service connection 
for migraine headaches, seizures, and bipolar disorder due to 
exposure to ionizing radiation while working on a fighter jet 
aircraft as an avionics technician, this argument is also 
without merit.  Migraine headaches, seizures, and bipolar 
disorder are not radiological diseases which would warrant 
consideration under 38 C.F.R. § 3.309(d), and all three 
disabilities are not radiological diseases for which 
additional procedural development is required under 38 C.F.R. 
§ 3.311.  Moreover, there is no documentation that the 
Veteran actually was exposed to a depleted source of ionizing 
radiation, and no examiner has attributed his current 
disabilities to exposure to ionizing radiation.  

The Board also acknowledges that the Veteran submitted 
internet articles discussing ionizing radiation.  Assuming, 
arguendo, that the internet articles rise to the level of a 
medical article or medical treatise, the Board notes that the 
Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 
11 Vet. App. 509 (1998).  In short, articles and treatises 
tend to be general in nature and to not relate to the 
specific facts in a given Veteran's claim.  In the present 
case, the articles submitted by the Veteran fall into this 
(general) category.  Further, the articles proffered by the 
Veteran are not combined with an opinion of a medical 
professional.  Therefore, this evidence is not material as to 
the issue of whether the Veteran's migraine headaches, 
seizures, and bipolar disorder are related to his service.  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his migraine headaches, seizures, and 
bipolar disorder are related to his military service.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, migraine 
headaches, seizures, and bipolar disorder all require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
of entitlement to service connection for migraine headaches, 
seizures, and bipolar disorder, to include as being the 
result of exposure to ionizing radiation, and the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.

B.  Tinnitus and a Back Disorder

The Veteran is also claiming that his tinnitus and back 
disorder are related to his military service.  During the 
February 2009 hearing, he testified that he endured acoustic 
trauma while working on jet engines.  The Veteran explained 
that he did not have tinnitus in service, but began having 
ringing in the ears in 2000.  He further added that he 
injured his back after performing work on an aircraft.  He 
stated that he felt a "pop" in his lower back and woke up 
the next day with a stiff back.  The Veteran reported being 
treated at the military base hospital, where he received 
muscle relaxers, pain killers, heat packs, and physical 
therapy.  Since that time, his back disorder has persisted 
over the years.  The Veteran asserts that service connection 
is warranted for his tinnitus and back disorder.  

In this case, service treatment records are absent for 
complaints, treatment, or a diagnosis of tinnitus.  However, 
in February 1983, the Veteran reported to sick call with 
complaints of lower back pain.  Physical examination of the 
back revealed no pain on the straight leg raising test (SLR) 
or in the scapular area.  He demonstrated full range of 
motion of his lower back.  The Veteran was assessed with 
lumbar strain.  He was prescribed Flexeril and requested to 
apply heat to his lower back.  In March 1983, the Veteran 
began physical therapy treatment for his back.  The March 
1983 physical therapy notes state that the Veteran complained 
of back pain for several weeks, and described numbness, 
tingling, and burning from the shoulder blades down to the 
lower back.  The Veteran also reported experiencing similar 
pain in 1976, which was diagnosed as a muscle spasm.  Initial 
observations reflected fair posture with poor to fair body 
mechanics.  Trunk range of motion was within normal limits 
except slight decreased backward bending with complaints of 
pain and discomfort with side bending.  Passive SLR testing 
was to 85/90 degrees with hamstring stretch.  There was also 
muscle guarding in the thoracic and lumbar paraspinals, but 
no tenderness.  He was assessed with mechanical back pain.  
The Veteran returned to physical therapy several days later 
with continuing tightness and burning sensation in his upper 
back especially after prolonged periods of sitting.  Upon 
examination, body mechanics and posture were fair, and there 
was no tenderness.  Trunk range of motion was within normal 
limits with complaints of discomfort upon backward bending, 
along with minimal muscle guarding in the lumbar and thoracic 
paraspinals.  After physical therapy, the physician placed 
the Veteran on a home program.  

Post service treatment records merely reflect complaints of 
and treatment for a low back disorder, with no mention of 
tinnitus.  

In December 2006, the Veteran was afforded a VA examination 
for his back disorder.  The Veteran informed the examiner 
that he has endured intermittent low back pain since his in-
service low back strain.  The pain radiates down to his left 
leg.  Upon a review of the claims file and physical 
examination of the Veteran, the examiner diagnosed him with 
chronic lumbosacral strain with moderate symptoms and minimal 
physical abnormalities.  He opined that "[i]t is less likely 
than not that the current back complaints are related to the 
lumbar sprain as documented while in the service."  

Thereafter, the Veteran underwent a VA examination in March 
2007 for his claimed tinnitus.  He reported to the examiner 
that while in the military, he worked on aircrafts as a 
technician, using ear protection.  He admitted that there was 
the possibility of him having tinnitus prior to discharge.  
After separation from service, the Veteran indicated that he 
worked in a quiet environment as a computer technician, and 
his hobbies did not involve or require a noisy environment.  
He provided a 15-year history of bilateral recurrent tinnitus 
generally associated with dizziness and vertigo.  Otologic 
examination was unremarkable, and the VA examiner indicated 
that service treatment records were negative for complaints 
of hearing loss, tinnitus, or vertigo.  He further added that 
the Veteran's service treatment records reflect normal 
audiometric thresholds throughout his military service, with 
no significant threshold shifts.  He was diagnosed with 
vertigo/dizziness and bilateral recurrent tinnitus.  The VA 
examiner opined that "it is less likely than not" that the 
Veteran's tinnitus is the result of noise exposure while on 
active duty.  He explained that while the Veteran provided a 
15-year history of vertigo and tinnitus, which would indicate 
an onset of symptoms approximately 5 to 6 years subsequent to 
separation from service, there is no evidence of hearing loss 
and vertigo during service.  In addition, there is no 
evidence of hearing loss or any type of threshold shift 
during service to suggest that his current tinnitus may be 
related to his reported military acoustic trauma.  

With regard to the VA examiners' opinions, the Board 
initially notes that they weigh against the Veteran's claims.  
When read in context, both examiners clearly find that the 
Veteran's back disorder and tinnitus were not caused by his 
military service.  This finding is also consistent with the 
other evidence of record.  As previously stated, the service 
treatment records show no diagnosis of hearing loss or a 
chronic back disability, and it was not until many years 
after service that the Veteran's back disorder and tinnitus 
were initially diagnosed.  As such, the Board finds that the 
VA examiners' December 2006 and March 2007 medical opinions 
are definitive and of great probative value.  

The Board finds that there is no probative medical evidence 
suggesting a link between the Veteran's period of service and 
his tinnitus and back disorder.  Given the service treatment 
records, which are absent of any complaints relating to 
tinnitus and fail to show evidence of a chronic back 
disability, the absence of complaint or treatment until 
several years after service, and the absence of any medical 
evidence relating the Veteran's symptoms to service, the 
Board finds that the evidence weighs against the Veteran's 
claims.  

Competent medical evidence showing a notation or diagnoses of 
tinnitus and a chronic back disorder in service is not 
present.  Competent and credible evidence establishing a 
continuity of complaints involving the back and ears since 
service discharge is not present either.  The Veteran's 
statements attributing his tinnitus and back disorder being 
related to service is not credible, and continuity of 
symptomatology has not been established.  The absence of in-
service complaints relating to his tinnitus and his back pain 
resulting in a chronic disability, the period without any 
complaints or treatment for tinnitus and a back disorder, and 
the absence of any medical evidence suggesting a nexus 
between service and the Veteran's claimed conditions factor 
against the Veteran's statements.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  There is no competent evidence of record to 
balance the December 2006 and March 2007 VA opinions, and 
service connection for the claims must be denied.  

The Board has considered the Veteran's assertions that his 
tinnitus and back disorder are attributable to service.  
However, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 92 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Without 
evidence of a chronic back disorder and tinnitus in service, 
and with no evidence of a nexus between the tinnitus and back 
disorder and service, service connection for such 
disabilities is not warranted.  

The preponderance of the evidence is against the claims for 
service connection for tinnitus and a back disorder, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by December 2003, November 2005, and October 2006 
letters sent to the Veteran.  In the letters, VA informed the 
Veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  See also the February 2004 VCAA 
letter.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  In the present appeal, 
the March 2006 VCAA letter to the Veteran included the type 
of evidence necessary to establish disability ratings and 
effective dates for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In connection 
with the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
September 2001 to March 2009, private medical records dated 
July 2001 to December 2004, and records from the Social 
Security Administration (SSA).  The Veteran was also afforded 
a VA examination in connection with his claims of service 
connection for tinnitus and a back disorder.  The examiners 
reviewed the claims file, the Veteran's subjective history, 
clinical findings of record, and rendered opinions.  The 
Board finds that the opinions are probative and consistent 
with the Veteran's service treatment records.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, there 
is no contrary medical opinion or medical evidence in the 
record, and neither the Veteran nor his representative has 
identified or alluded to such medical evidence or opinion.  
Thus, the Board considers the opinions adequate.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claims regarding his migraine 
headaches, seizures, and bipolar disorder, the Board finds 
that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate that the Veteran's 
claimed disabilities may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the Veteran with a 
medical examination absent a showing by the Veteran of a 
causal connection between the disability and service).  In 
this case, the Veteran has not brought forth evidence 
suggestive of a causal connection between the claimed 
disabilities and service.  The RO informed the Veteran that 
he would need medical evidence of a relationship between his 
migraine headaches, seizures, bipolar disorder and service, 
and the Veteran has not provided such evidence or indicated 
where such evidence may be found.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was competent evidence of a current disability 
and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, as relied upon in part by the Board in denying 
his claim, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.  However, unlike Charles, in this case, there is 
no competent evidence of the Veteran's current disabilities 
being related to service.  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for migraine headaches, to 
include as being the result of exposure to ionizing radiation 
is denied.  

Entitlement to service connection for seizures, to include as 
being the result of exposure to ionizing radiation is denied.  

Entitlement to service connection for bipolar disorder, to 
include as being the result of exposure to ionizing radiation 
and secondary to migraine headaches is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a back disorder is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


